Future of the CAP after 2013 (debate)
The next item is the report by Mr Lyon, on behalf of the Committee on Agriculture and Rural Development, on the future of the common agricultural policy after 2013.
We are pleased to welcome Commissioner Cioloş. In Strasbourg, the Commission designates one or another Commissioner to attend sittings on an ad hoc basis, but I think it is a sign of noteworthy responsibility that the Commissioner responsible for the area being discussed is present and is participating in this debate. I believe this to be an extremely positive detail.
rapporteur. - Mr President, could I begin by offering my commiserations to my German colleagues and congratulations to my Spanish colleagues after last night's excellent match.
I would like to set out what I believe are the two fundamental questions that we need to answer in terms of CAP reform. What is the CAP for? Why is it still relevant in the 21st century? In these times of economic crisis, debt-ridden public finances and austerity budgets, it is vital that the CAP provides answers to these questions if we want taxpayers to continue providing much needed support for our farmers in the future.
One of the fundamental challenges society faces is how to feed a growing world demand for food, estimated by the FAO to double by the year 2050. The big challenge of course is how to meet that doubling of food demand against a background of less land, less water and less energy due to the impact of climate change. How do we square that circle and avoid the perfect storm predicted by UK's Chief Scientific Advisor, Sir John Beddington, when he said in 2009 'we head into a perfect storm in 2030, because all of these things are operating on the same time frame'? If we do not address this we can expect major destabilisation, an increase in rioting and potentially significant problems with international migration as people move out to avoid food and water shortages.
That is the scale of the challenge. I believe that tackling climate change and making our agriculture production more sustainable are objectives which must be at the heart of the reform going forward. They are vital steps if we are to continue to have guaranteed food security for our European citizens and still make a contribution to meeting growing global demand for food.
Reform should also encourage green growth through the development of small-scale renewables such as wind, biomass, biogas and second generation biofuels. That would help to create jobs and provide real opportunities for farmers to diversify and earn extra income. We also must respond to the call for greater environmental protection by ensuring farmers have an opportunity to participate in agri-environmental schemes with a goal of a majority of farmland being covered by such a scheme over the period of the next reform. By using the carrot, rather than the stick - that is a very important principle, the carrot encouragement rather than the big stick of rules and regulations - you will get buy-in from farmers to this agenda.
Fairness also has to be a key driver of the reform: fair to old Member States as well as new Member States in the distribution of direct payment envelopes across the EU; a fair distribution among farmers and Member States by bringing historic payments to an end by 2020. It cannot be right and justified to continue making payments based on how you farmed some 10 years ago. We also need a fair deal for farmers in the food chain to be able to take on the power of the multiples. So, fairness, and the principle of fairness, must be at the heart of the reform going forward.
We also have to address the issue of market volatility, but on this I would urge some caution. Yes, we still need intervention and private aids to storage. Yes, we need to examine other tools such as risk insurance and future markets. Yes, we need our special reserve budget line to fund action in terms of crisis. But we should reject any thought of a return to the wide-scale management of the markets we saw in the past. That has already been tried and it has failed. I would suggest that we do not wish to go down that road again.
In conclusion, I am confident that this House will back our reforms, modernising the CAP, setting it on a new course to deliver on the new challenges of the 21st century. By backing this report the Parliament will shape the debate, set the agenda, and I would invite the Commissioner to use our ideas to inform his proposals on CAP reform when he publishes them in November this year.
Mr President, ladies and gentlemen, I am of course very honoured to participate in these debates, which particularly interest me since I have to make proposals on the reform of the common agricultural policy. As I said previously in my hearings before Parliament, I believe the relationship with the European Parliament is key to ultimately undertaking a reform of the common agricultural policy which is more in tune with the expectations of citizens and even better understood by European citizens.
I would like to sincerely thank Mr Lyon for the report that he is putting to the vote today, as well as his whole team and, of course, all the members of the Committee on Agriculture and Rural Development, who have tabled amendments that have enriched the text.
I also welcome this report's call and the will for better communication in respect of the common agricultural policy and the future of agriculture in the European Union. I think that, beyond its very important technical contents, this report is already a very good instrument for communicating information about the common agricultural policy, about what it has been until now, about the need for such a policy in the future and about the need for this policy to evolve.
I also note your call for a recast of the common agricultural policy in line not only with the Treaty of Lisbon, which sets clear objectives for the CAP, but also with the Europe 2020 strategy. I think that we have here the opportunity to better adapt our common agricultural policy to citizens' current expectations, beyond its traditional objectives of ensuring the security of market supply.
You also recommend measures to help improve the functioning of the food chain and the balance between the different operators within the chain, as well as the transparency of positions and the negotiating power of agricultural producers. These are elements that will be reflected not only in the reform of the CAP, but also in other initiatives that the Commission will propose.
I also read very carefully your proposals on the future of direct payments as an instrument not only to guarantee the stability of farmers' income, but also to ensure a minimum level of provision of public goods. Here we have, I believe, a new concept of direct payments and a new justification linked to the guarantee of a minimum basic income for farmers, but also the incentive to produce public goods.
I also noted the suggestion that the criteria governing the distribution of these direct payments should be reviewed, starting from this new criterion but also in order to ensure a more even distribution among the various Member States, regions and categories of farmers, with account also being taken of the specific nature of farming in less-favoured and difficult areas.
I also note, as Mr Lyon said, the need to continue to ensure that the CAP is focused on the market, and this must be achieved in a measured way so as to prevent farmers from being faced with very chaotic markets. From this point of view I think that the focus on the markets is fully compatible with the improvement of market management mechanisms as a means of ensuring, more specifically, that these markets can function properly without affecting, as I was saying, the achievement of objectives aimed at maintaining agriculture throughout Europe and preserving the diversity of our farming.
I have a few comments about the amendments which have been tabled and which are going to be discussed. I think that food production is an important objective of the CAP. This production is remunerated directly from the markets, but we must also take into account public goods, which are not remunerated from the markets and which must be covered by a public financial contribution. In agricultural production we can take into account these two aspects: food production and the production of public goods, with aspects which are remunerated from the markets and others which are not and which must be supported from the public purse.
As far as the structure of the common agricultural policy is concerned, I have said several times that, in my opinion, the common agricultural policy must consist of two pillars in order not only to make the achievement of the CAP's objectives clearer, but also to ensure that the instruments at our disposal are managed better. We have instruments that must be applied annually, and of which the results can be measured each year, but we also have some measures that have to be applied over several years, as part of programmes that take several years to produce results. In order to ensure better management of the resources and means at our disposal under the common agricultural policy, I think that we need these two pillars, which must, of course, be complementary and which must have more clearly defined objectives. Then, and most importantly, it would be a good idea to clarify how the measures that they cover should be implemented.
As far as cross-compliance is concerned, I think that it has had a positive impact on direct payments. It has also clearly defined the starting point of public goods rightly remunerated from the public purse. Of course, we can simplify cross-compliance measures. We can ensure that their content is clearer for farmers, but also for the national or regional authorities which implement and monitor them. That said, I think that environmental cross-compliance linked to baseline direct payments is also a good starting point to later clearly define the other measures which stimulate the production of public goods.
In terms of market measures, as I was saying, I think that a focus on the markets is necessary, but we also need to protect safety nets and study new measures which may enable us to achieve the objective of a level of stability in market prices and income.
As far as the structures of small, medium and large farms are concerned, I agree that they must perform better - and this applies to small farms too - but we must be able to ensure that this change takes place in their specific environment, by harnessing their specific potential to a greater extent. We can therefore have a restructuring of these farms which is closely connected with a move towards the markets, but without a shift towards a single model of agriculture, so that we are able to maintain diversity in agriculture.
Following these remarks I will now listen closely to your comments and observations, and I can assure you, Mr Lyon, that I will examine very carefully the contents of the report voted for by Parliament and will definitely refer to it when preparing the Commission's legislative initiatives in the months ahead.
Mr President, Commissioner, ladies and gentlemen, I believe that the Lyon report has the merit of having clearly defined a set of common agricultural policy objectives that is much broader than in the past and which is in line with the EU 2020 strategy.
As is clear from the report, this agricultural policy must remain European in scope, and so we must really put the brakes on all those who planned to renationalise it, who wanted national support for it. The forceful point is made that we need resources commensurate with the much broader objectives that have been set, not least to achieve public objectives and the objective of having public goods without the market. It is made clear, again by the report, that the resources earmarked for the new common agricultural policy must be in line with those enjoyed up to now by that policy.
on behalf of the PPE Group. - (FR) Mr President, first of all I would like to thank Mr Lyon, as well as the team of shadow rapporteurs, who I feel cooperated effectively with him on this report.
As far as our group is concerned, this report conveys an ambition for European agriculture. It was written following the raw material crises of 2007 and 2008 and following the farming crisis of 2009, which taught us that liberalism is not the solution for agriculture.
Our agriculture is firstly intended to provide - to guarantee - food security for 450 million Europeans, but we must also take our place on solvent markets. It is clear that the conditions that have prevailed since the middle of the 20th century have evolved, that techniques have evolved and must still evolve, that they must change, and that agricultural policy instruments must also evolve. Agriculture must be supported in this evolution.
While the first pillar, financed solely from the EU budget, must support the level of societal demands that we attach to agriculture, the second, cofinanced pillar must continue to support the modernisation of agriculture and agri-foods so as to take the new contexts into account. This policy will also have to be fairer - yes, I did say fairer - between countries and between farmers themselves. It is clearly our wish to give hope back to the 14 million farmers and their families, in particular to ensure the replacement of the 4.5 million farmers who, today, are over 60 and who are going to leave the profession. The issue of generational change will be one of our concerns.
Mr President, the debates we have had in recent months in the European Parliament point unequivocally to the need for change in the common agricultural policy. None of us is in any doubt that the CAP should help ensure food security over the next few decades, providing good and healthy food while maintaining biodiversity and protecting the environment.
In the future, the CAP should to a greater degree respond to social needs, such as job creation and the position of women and young people in agriculture. I would like to emphasise strongly that farmers must be assured stable and adequate incomes in return for their hard work and supplying us with high-quality goods.
The report which we will adopt today includes proposals tabled by Members representing political groups and individual Member States. We have major decisions to make which will determine the choice of a particular route, so that money spent on the CAP in the future will bring benefits both to agricultural producers and to consumers.
Finally, I would like to thank Mr Lyon very sincerely for making it possible for us to work so well together.
on behalf of the ALDE Group. - (SV) Mr President, Commissioner, ladies and gentlemen, Mr. Lyon has made a few, perhaps small, but nevertheless extremely important steps towards amending agricultural policy. We need the common European agricultural policy. Let us forget any thoughts of renationalisation. We also need to realise that we live in a new era with very difficult issues that it is our duty to resolve. This, of course, includes finding food for nine billion people. At the same time, there are also the enormous challenges we face with regard to the climate, and in respect of making the natural cycles work.
Let us not see agriculture as an environmental villain and environmental problem. Agriculture and forestry hold the fundamental solutions to our huge problems.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, Mr Lyon, first of all I would like to thank you for the report. We have worked well together as rapporteurs and I believe that we have found an excellent compromise that we can fully support. It is important that Parliament should send out a strong message indicating our intention to continue pursuing a common agricultural policy.
Of course, it is in the nature of things that we do not get everything we want in a compromise. However, what I believe is important for us, and what I would like to emphasise, is that we have the prospect of a greener CAP - I mean green not just in the sense of a sustainable energy policy, but also in the sense of a sustainable agricultural policy too - and that we start to view competition not just as a competitive stance in relation to the global market, but also paying more attention to the situation within European agriculture, focusing on competitive conditions within European agriculture, not only adhering to the rules of the WTO for future agricultural policy, but ultimately developing a strong common European agricultural policy of our own.
It is important that in future we designate the direct payments from the first pillar in line with a sustainable agricultural policy and that we have a strong second pillar for the development of rural areas, with a focus on jobs.
What we will not support - and this is something we also made clear at committee level - is an agricultural policy in relation to the global market that is based on export subsidies. We continue to reject this strategy and, unlike many others, we are more critical in our appraisal of the history of the current agricultural policy. In other words, we want an agricultural policy that moves away from industrialisation and greater concentration and from purely competition-based market policy. Instead we want to focus on the fact that agricultural policy is genuinely a policy for the future, which seeks to provide a policy for rural areas that promotes food safety and the safeguarding of soil, water and biodiversity. We also believe that we should deploy agricultural policy to combat climate change and, last but not least, as an important mechanism for securing jobs.
on behalf of the ECR Group. - Mr President, this report allows Parliament to outline our views before the Commission brings forward its proposals on the future of the CAP by the end of this year. While I and my group will be voting in favour of this report, I wish to make it clear that there are some parts which we do not agree with. Certainly, maintaining the second pillar structure is crucial and will prove to be central to the long-term success of the CAP.
However, on balance I believe it to be a good starting point for a comprehensive debate on the issue and shows that the Committee can work together. We have a major responsibility as a Parliament to ensure that any future reform ensures that agriculture as an industry can compete and can survive in the future. The CAP has seen vast changes, and we must ensure that it is fit for purpose in the 21st century. We must remember that the CAP is not just for farmers: it provides us with a safe and secure food supply and wide-ranging public goods and environmental benefits. In order to achieve these goals I feel that the budget must be at least maintained, and I want to thank the rapporteur for a very good report and his cooperation.
Mr President, please accept my congratulations.
Previous CAP reforms have led to the liberalisation of agricultural markets. They have given rise to profound injustices in the distribution of aid - between countries, products and producers. They have destroyed regulatory instruments for production, such as quotas and production rights, along with mechanisms for intervention and market regulation. They have subjected agriculture to the WTO's rules, whereby it has been used as a bargaining chip for other interests.
The result is plain to see: the unprecedented abandonment of production by millions of small and medium-sized farming enterprises, income insecurity and increasing price volatility, and the exacerbation of food dependence in countless countries and regions.
All this calls for a profound change in the CAP that will guarantee food security and sovereignty, giving priority to the need for countries and regions to develop production to meet their needs, while promoting environmental sustainability and rural development; promote more diversified production and prevent it from diminishing, while recognising the specific characters of the different sectors and regions; surpass, through modelling and capping aid, the current imbalances between products, producers and countries and finally foresee intervention mechanisms to ensure fair prices for production and to provide farmers with a level of income that will ensure the continuity of production and regular food supplies.
Mr President, ladies and gentlemen, first of all I should like to congratulate Mr Lyon on his work, and also the Chair and the Secretariat of the Committee on Agriculture and Rural Development. I am also grateful to Commissioner Cioloş, since he and the Committee on Agriculture and Rural Development have certainly established a good working relationship, and that is very important. I hope that in the future, too, during the forthcoming stages of the legislative process, the Commission will continue to pay particular attention to producers and consumers, who have undoubtedly been heavily penalised because of the structure of the market and the recent crisis.
My region, Veneto, has 150 000 farms, and through their efforts they not only provide quality products but also ensure protection of the rural environment, which we believe is an asset that should not only be safeguarded but also encouraged.
However, in order to continue to be able to carry out their activities, our farmers are asking us to provide greater safeguards against price volatility and to keep allocating direct aid. It is also essential that we maintain the second pillar of the common agricultural policy. Rural development policy must be safeguarded primarily because it facilitates the development of the different types of local agriculture present in Europe, which are required to comply with ever higher quality standards.
In a competitive market in which they are often at a disadvantage, our farmers are appealing for the bureaucratic burden imposed on them to be reduced as part of the priority actions, since it certainly plays a part in making them less competitive.
Mr President, I would like to thank the rapporteur for this report. It was good indeed to have a listening rapporteur, and his travels within Member States reflect that and also reflect the outcomes within the report.
The future of farming and the CAP must provide farmers with a viable secure income. Pillar one payments must continue giving farmers a direct payment which gives them a minimum level of income security. To achieve this, we will need a CAP budget which is at least maintained at the current level or, more importantly, increased to take into consideration the expansion of the Union.
Volatility within markets has been detrimental to the industry across Europe, and we need to retain the safety nets to maintain stability and ensure profitability. The distribution of CAP funds must take into consideration the cost of production in Member States.
The definition of fair must be examined in greater detail by the Commission and area-based payment which would result in farmers in Northern Ireland receiving less in their single farm payment would be detrimental to an industry where many farmers are on the verge of viability. Northern Ireland has many farmers who have a small area of land, but who farm intensively, and such a payment would neither reflect their work nor the financial burden they face. Regional variation must therefore be taken into consideration and catered for in the post-CAP 2013.
(DE) Mr President, Mr Cioloş, ladies and gentlemen, today sees an important debate on George Lyon's report and I would like to take this opportunity to thank Mr Lyon sincerely for the willingness to compromise that he showed in this document. We have managed to reach a good compromise that can be supported by many groups and I am hopeful that this compromise will be supported by a broad majority in the vote to take place at noon today.
The common agricultural policy in Europe was and is one of the most important pillars of the European unification process. In this report we describe the effects of the common agricultural policy post 2013. The European agricultural sector produces high-quality food, protects vital rural areas and many jobs, maintains and promotes our cultural landscape and biodiversity and can make a contribution to conserving fossil fuels through the production of renewable raw materials and energy. To ensure that European agriculture can continue to perform these functions into the future, we must find a concept for the period post 2013 that will enable it to fulfil these many tasks.
I welcome the fact that Commissioner Cioloş has clearly indicated that he wishes to see a continuation of a two-pillar system. My group will support this. The first pillar acts as a balance to the constraints under which European agriculture operates in relation to other agricultural regions in the world, while the second pillar involves the creation of a catalogue of measures to enable the 27 Member States to ensure that agriculture receives additional aid to enable it to fulfil its functions. The vast majority of the Group of the European People's Party (Christian Democrats) will vote in favour.
(PT) Mr President, Commissioner, ladies and gentlemen, the Socialists and Democrats are particularly pleased to see their main proposals reflected in the Lyon report: 80-90% of our amendments were considered, and we were able to endorse 49 of the 50 commitments voted on by the Committee on Agriculture.
We particularly welcome the fact that the Lyon report includes a clear willingness to maintain the truly Community-minded character of the CAP and a desire for it to continue to receive an adequate budget. It incorporates the condemnation of historical criteria for allocating aid to farmers and their replacement with new criteria, essentially based around the environment, the intention to move towards fairer distribution of support among farmers and Member States, as has been reiterated by several of my colleagues, and acknowledges that market regulation and risk and crisis management must have appropriate policy instruments. It also includes a new system of support based on compensation for the provision of services and public goods that benefit the whole of society but receive no remuneration from the market.
The Commission thus has many sources of inspiration for its communication, to be presented in November, and I welcome the fact that the Commissioner has already shown a willingness to accept our recommendations.
I hope that six months from now I will be able to congratulate Commissioner Cioloş with the same satisfaction I now have in congratulating my fellow Member Mr Lyon for his excellent work, which ennobles and strengthens the role of Parliament at the very moment when, with the Treaty of Lisbon, we are taking on powers of co-decision.
(DE) Mr President, Commissioner, ladies and gentlemen, I would like to thank our rapporteur for his constructive cooperation and for the important aspects highlighted by his report on the future of the CAP after 2013. This report calls for further development of the existing common agricultural policy rather than the development of a new policy. This is a good thing.
The primary function of agriculture is and remains the production of food for our citizens. The ever-increasing need for public goods, the growth in population numbers and the simultaneous shortage of natural resources make this more difficult to achieve. Farmers are required to produce more and more with less and less. This is impossible without increasing efficiency. The European Parliament, the Commission and the Council are responsible for securing the necessary framework conditions for this. If we in Europe want to maintain a healthy and diverse agricultural sector in the future, we will also need to take account of the needs of farmers, namely by imposing as little bureaucracy as necessary and by allowing as much entrepreneurial freedom as possible to enable them to earn a reasonable income for themselves.
Mr President, I shall be no exception in congratulating my Scottish colleague, George Lyon, on a very solid report. There is much in this report to be content with and I echo the comments of a number of colleagues this morning. I particularly like the very clear reference in the report that food production is the primary purpose of the common agricultural policy. Everything else is very worthy, very desirable, but secondary.
We must be clear in our own minds that food security is an integral part of our European national security and the primary public benefit of the CAP which is worth paying for in its own right. I pick up particularly on Mr La Via's comments on the budget, which have been echoed by remarkably few colleagues this morning. Perhaps it is a little stereotypically Scottish to focus so much on the budget, but, unless we have sufficient monetary resources allocated to this policy, it is all pointless. I would be grateful for a few words from our Commissioner about how he proposes to defend that budget going forward, not least because a number of Member States, including Britain, want to end direct payments to farmers.
You can, however, rest assured of the support of this House in maintaining a workable CAP and a workable budget, and this forms a good basis for ongoing discussion.
(PL) Mr President, I, too, would like to express my regard for Mr Lyon, who has drafted a report containing a vision of the most important challenges facing European agriculture.
Ladies and gentlemen, we have a problem concerning the elimination of disparities in subsidies paid in different Member States, and it is a very serious problem. When we look at current subsidies - and if we were to maintain this system - we see huge differences. There are countries where the subsidy is over EUR 500 per hectare post 2013, and there are countries - mainly the new Member States - where it is less than even EUR 100. We must face up to this problem and solve it. We cannot continue with such great differences in the long term. Solving this problem is going to be difficult.
I would like to thank Mr Smith, who has noticed the problem with the budget. We will not resolve this problem without having a bigger budget, because it is difficult to take from those who have more; we should, rather, give to those who have less. To quote the motto of the French Revolution: 'Liberty, Equality, Fraternity' - we do not have a problem with liberty, but with equality and fraternity the need is greater, and I appeal to fellow Members from the old Member States to help solve this problem in a spirit of equality and fraternity.
(GA) Mr President, I also welcome this important report, although I am a bit disappointed that it fails to lay out a vision for the common agricultural policy (CAP) which will stop the depopulation of the countryside and ensure that active farmers can provide the goods and services demanded by society.
We need a CAP that will ensure high-quality food produced to high standards; care and maintenance of land, and protection of water, soil and biodiversity; a common policy to ensure jobs in rural areas and a strengthened rural economy, and one that will strengthen the fight against climate change.
It is necessary to amend the CAP to help those who need it urgently. Currently the largest proportion goes to big owners and to producers. A proper budget for the CAP is also important, and I express my thanks to Mr Lyon.
(IT) Mr President, Commissioner, Mr Lyon, ladies and gentlemen, in a context such as this, farms need strong support in order to innovate and make progress.
The role of farmers needs to undergo a radical change: by systemising agricultural production farmers become agricultural entrepreneurs, and thus promote economic development. I believe it is fundamentally important for the recovery of countless abandoned areas of land to be used in the creation of short, closed agricultural branches - in other words, systems that link agricultural cultivation directly to sales. These systems can operate and become widespread throughout the European Union.
I believe that, under the new common agricultural policy (CAP), the Commission should support the creation of agricultural cooperatives so as to cut production costs and make farmers more competitive. The Commission must commit itself to defining a budget that is sufficient to achieve these objectives. The funding for the new CAP must be linked to results, so as to prevent waste and various kinds of speculation.
What is more, at this time of crisis, many young people want to return to farming. However, they are faced with various obstacles: land is too expensive, and rural development policies are difficult to manage; the fact that there are long waiting times for land and that it is granted on the basis of earnings rather than on the basis of the ideas expressed by young entrepreneurs prevents this group from realising its potential. I believe that the Commission must take a supportive and flexible approach to helping young farmers. An information policy must also be launched, starting in schools and universities, in order to promote a ...
(The President cut off the speaker)
(RO) I share the sentiments of my fellow Members who highlighted the quality of this report and the wide consensus it received in the Committee on Agriculture and Rural Development.
On the one hand, it is an ambitious report because it attempts to find solutions to the current major challenges; on the other hand, it is a balanced report which attempts to respond to the legitimate concerns of new Member States about benefiting fairly from the common agricultural policy.
I wish to stress in particular the articles referring to the common agricultural policy's architecture. The CAP must continue to be based on its two pillars. Abolishing these would end up destroying the CAP or changing it into a policy devoid of any opportunity to help modernise agriculture and boost its competitiveness. Abolishing the rural development pillar would be a mistake and it would slow down the modernisation of agriculture in the whole of Europe, but in the new Member States most of all.
Another key point is to maintain a CAP budget at least at its current level. European farmers are obliged to comply with the highest quality standards, which is reflected in the quality of the food which Europeans eat and in our global competitiveness. However, farmers need support to be able to comply with these standards. A well-structured, properly financed common agricultural policy means safe, good-quality food for Europeans.
I believe that the vote on this report will enable Parliament to give the Council and Commission a clear, unambiguous signal regarding our position as representatives of Europe's citizens.
(IT) Mr President, ladies and gentlemen, over the next few years the challenges accompanying the development of the European agricultural system will be huge: the growing demand for food will have to be met through the sustainable use of natural resources, with a parallel increase in the level of environmental performance.
This outlook, which strengthens the relationship between the agricultural sector and the production of public goods, gives agriculture a new strategic importance: the creation of the future common agricultural policy (CAP) today represents the solution to these major challenges facing our society, and the policy will play a crucial role in responding to what is already a food crisis. Therefore, it is a case of producing more while polluting less: this is the difficult objective that European agriculture will have to fulfil over the next few years.
Based on these assumptions, the Committee on Agriculture and Rural Development, which I have the honour of chairing, has produced an intense and concise piece of work - which Mr Lyon, with the involvement of all the groups, has overseen in an excellent fashion - in the shape of the report presented to Parliament today. It is a report that we are convinced will help lay the foundations of the future CAP and will provide the European Commission with some clear pointers so that it can prepare the year-end communication on the future of the CAP after 2013.
Mr President, I too wish to thank my colleague George Lyon for his excellent work on this report. The CAP has many challenges facing it and in an enlarged Europe it is essential that the EU maintains a strong and properly resourced agricultural policy that will deliver for farmers, rural communities and society and will ensure food security. It is also important that there is no renationalisation of the CAP through cofinancing. The common agricultural policy must remain a common European policy.
Over the past 50 years the CAP has increased productivity, contributed to a fair standard of living for the agricultural community, secured the availability of supplies and provided consumers with quality food at reasonable prices. European citizens benefit significantly from agriculture in the form of food security, protection of the environment, combating climate change, sustaining rural communities and supporting farming families.
For the CAP to continue delivering for European citizens and to meet their demands, it needs to be strongly supported, and that of course means a strong budget. Secondly transparency and proportionality should be central to the future CAP. European agricultural policy should support farmers with the main aim of producing high-quality food and not hinder them or burden them with excessive administrative requirements and red tape.
Lastly, European farmers produce food to the highest quality and standards. All imports to the EU must be guaranteed to be produced to the same quality and standard as EU products. We also need to ensure a level playing field, fair competition and the future viability of European agriculture.
- (CS) The greatest injustice of the current common agricultural policy consists in the fact that subsidies are portioned out in an unequal and unfair way between the old and new Member States. This year, farmers in the new Member States, which joined in 2004, will receive only 70% of what farmers receive in the old European Union of the so-called fifteen. Bulgarians and Romanians will receive a mere 40%. At the same time, all are operating in the common market of the European Union. I firmly believe that this injustice must be eliminated as soon as possible. All farmers throughout the Union must have an equal position and the same conditions for subsidies. I therefore support Amendment 6, which asks for this aim to be achieved as soon as possible, and I hope that my fellow Members will support it.
(EL) Mr President, the common agricultural policy was designed to safeguard Europe's independence in food production. In the 1970s, nearly 70% of the EU budget was spent on agriculture. However, following a serious of competitive reforms, agricultural spending in the budget fell to 35% for the financial period 2007-2013.
Unfortunately, today the revised CAP is being designed under the same conditions of competitiveness as the previous policy. It is insulting that the economic crisis is being used as a pretext to cut benefits to farmers. Moreover, it is the latter who are to blame for today's conditions of crisis.
The basic objective of the new CAP should be to promote a global model compatible with healthy food, environmental protection and the fight against carbon dioxide emissions. We must not forget that the agrochemical model of conventional agriculture bears serious responsibility for the greenhouse effect and climate change and it must change, precisely because it works against the farmers, the people and the biodiversity of the planet.
Mr President, I declare an interest as a working farmer. Plans for the future of the CAP have to work at a practical level and it must be affordable. The military have a phrase 'no names, no pack-drill'; however, a member of the PPE Group voted against this report in committee. This may be because, in today's financial climate, cost is a worry and the report's enthusiasm for non-agricultural objectives under pillar two diverts funds away from farmers.
The report's obsession with climate change could lead to accepting advice that obliges arable farmers to pump tractor exhaust under the ground, increasing fuel consumption and spoiling seabeds as a consequence. My own experience of witnessing contractors' attempts to inject dirty water under the ground to satisfy EU rules tells me what problems lie ahead. Ruminant livestock farmers may be required to reduce methane emissions by replacing hay and silage with more expensive cereal-based rations. If there has to be a CAP, let it assist farmers and not hinder them.
(ES) Mr President, Commissioner, ladies and gentlemen, over the next few months we will be entering into a full debate on the new common agricultural policy (CAP). It is important to reach a satisfactory agreement, and so I hope that the Belgian Presidency manages to achieve what the Spanish Presidency did not. I hope that the Belgian Presidency can direct discussions in such a way that the Member States commit themselves to maintaining a truly strong CAP in the future, with a sufficient budget for meeting the needs of the 27 Member States, both new and old; I also hope that it will not be as it was in 2005, when there was a lack of money and a modulation had to be improvised.
In the upcoming reform of the CAP, we are gambling with the viability of a sector that not only provides intangible goods and services, such as care for the environment, but must also guarantee the supply of food to the European public. We have witnessed distressing shortage situations in the past, which is why the European Parliament should make security of supply based on EU production the main objective of the next reform, without leaving aside other contributions, such as the fight against climate change.
(FR) Mr President, I understand that you had a short and happy night. I thank the Commissioner for listening throughout this debate and I would like to congratulate Mr Lyon on the work he has carried out in connection with the report he is presenting this morning.
What is the aim here? To make people realise that, in today's world, agriculture, food and the environment are challenges for the whole of Europe. That is the aim. What do we mean by that? Rejecting the renationalisation of the CAP and increasing cofinancing, that is the first point. Maintaining an agricultural budget that is a match for these challenges and this major issue of food security, that is the second point. Ensuring that agriculture can provide the public goods demanded by society, that is the third element. The fourth element is regulating and preventing market volatility, which I believe is essential. We must return to this topic and we need to go a little further still.
My final point concerns the first and the second pillar. I warn all those who defend this structure - and they are perhaps right - that, ultimately, within the framework of the budgetary discussion, there is a danger of the first pillar being reduced significantly, with everything being transferred to the second pillar, itself cofinanced, which would contradict the objective we have set of avoiding the renationalisation of the common agricultural policy. I am saying that this morning because this is the debate we are holding.
Commissioner, I would like to finish with a simple idea. The CAP was created at the same time as the European Economic Community. We are now in the European Union. I really feel that we ought to have a major policy ...
(The President cut off the speaker)
Mr President, in this changing world it is vitally important that the common agricultural policy goes on changing so that it can be relevant to the challenges of the future and not live in the past.
The reformed common agricultural policy is going to have a vitally important role to play in confronting issues like food security, market volatility and climate change, but I want to mention three other principles which, to my mind, are no less important.
Firstly, we must recognise that the best way of achieving the goals of the common agricultural policy is to create a viable, dynamic farming sector and I do not think we should lose sight of that aim.
Secondly, if you are going to achieve that, the common agricultural policy needs to be simpler, fairer and more transparent at point of delivery.
Finally, it needs to deliver value for money. All nations and all sectors are experiencing tough economic times at present, and I caution this committee to be utterly realistic about its expectations from the European budget. To my mind, that means we should ensure that funds are used effectively. The rapporteur has produced an excellent report. I congratulate him on his work and am happy to support.
Mr President, the future of the common agricultural policy will see increased focus on connecting it with climate change policy. In my constituency of Wales the existing schemes and pillar two will be replaced by the Glastir scheme that focuses on climate change objectives and carbon sequestration. Farmers will be paid per hectare for water conservation, reforestation and so forth. While reforming the CAP post 2013 it is important not to sacrifice pillar one for the sake of promoting new pillar two objectives.
The single farm payment is vital for many farmers reliant on subsidies that could be stripped at the drop of a hat. If Welsh farmers are unhappy about Glastir arrangements, will they be offered sensible alternatives, or will they be penalised in any way for not adopting the scheme? Choice without an alternative is no choice at all.
Wales has a strong history of agriculture and many communities depend heavily upon farming. Current reforms of agricultural policy based solely upon climate change ideology could jeopardise the Welsh farming tradition and Wales's economic future.
(ES) Mr President, the common agricultural policy (CAP) has been making efforts to adjust for a number of years, and we are now entering a new phase in this process of permanent reform.
Commissioner, the Lyon report recognises the role that agriculture, as a strategic sector, can play in contributing to the priorities of the new Europe 2020 strategy. We want a strong CAP after 2013 that maintains its common character, without detriment to the specific nature of some sectors or regions. Its market orientation will continue as at present. However, growing market volatility, combined with the requirements of the Union's international commitments, may have a negative impact on farmers' incomes.
We need a proper safety net. Direct aid must be financed entirely from the Union budget, and the CAP needs to have a budgetary allocation adequate for facing the new challenges and objectives ahead of it, at a level at least equal to that for 2013, as further cuts could compromise its effectiveness.
Commissioner, our farmers will once more have to make efforts to adapt. Any changes that do take place must be accompanied by realistic transition periods.
I would like to thank Mr Lyon and all of the shadow rapporteurs for their work. They have produced a report that we in Parliament can endorse, and which will be a positive signal for bringing to an end uncertainty for European farmers.
Now we have a problem: there are 23 Members who have asked to speak during the 'catch the eye' session. As you know, the Rules of Procedure make provision for five to speak. Moreover, 57 minutes were anticipated for this entire debate, and we have so far taken 59, with the Commissioner not having spoken yet, nor the rapporteur to close the debate.
As the issue seems to me to be very important - the evidence being the exceptional number of people who have asked to speak - we are going to allow 10 to speak, double the number for which there is provision.
(PL) Mr President, Mr Cioloş, departure from the historical method of establishing levels of support and the introduction of a new and fair distribution of resources from the common agricultural policy between farmers from the whole of the European Union, without distinguishing between 'old' and 'new' Member States, is one of the most important challenges for the post-2013 common agricultural policy.
I support the two-pillar model of support, in which payments are made to farmers and are designated for the development and modernisation of farms, and not to owners, who take the money but do not invest it in agriculture, hindering essential change. In accepting new challenges, the common agricultural policy must maintain its care for environmental values and food security. In addition, I propose leaving tried and tested instruments for market regulation untouched. Milk quotas are an example. If they are ended, what will we replace them with? Of course, there are certain ideas, but we do not have any certainty ...
(The President cut off the speaker)
(RO) I wish to congratulate the rapporteur, shadow rapporteurs and all those involved in this project which is particularly important to the future of the CAP.
In a globalised world the European Union, with its Community market, must take uniform action in order to guarantee the security of food supply and promote renewable resources. It must also combat climate change and step up its research efforts in order to make the best use of the opportunities that research can offer.
The CAP must offer prospects and a stable framework, which will encourage the development of agricultural production through increasing productivity and competitiveness, as well as ensure that the market operates properly, thereby guaranteeing strategic supply independence in all the key production sectors.
I feel that it is crucial for us to maintain the common agricultural policy's two pillars, making a clear distinction where we have Pillar I, which is strong enough to ensure a fair standard of living for farmers in all Member States...
(The President cut off the speaker)
(FR) Mr President, first of all I would obviously like to thank our rapporteur, Mr Lyon, with whom I believe we all worked on the basis of mutual agreement to try to move forward, and I would like to say briefly, in just a few words, that the evidence is there for us to see.
The evidence is that, today, Europe is a net importer of agricultural raw materials. We must have an ambitious agricultural and food policy so that we can ensure that our citizens' food needs are met.
Furthermore, today we have a CAP that must be reformed for three reasons. It is a CAP that is unfair, economically, socially and environmentally. Economically: the amount paid to producers is less than their production costs, and the CAP must allow for this problem to be resolved. Socially: aid is unfairly distributed between countries, regions and farmers. Eighty per cent of aid is allocated to 20% of farmers. Environmentally: we need a CAP which respects the soil, which respects ...
(The President cut off the speaker)
(NL) Mr President, in a nutshell, the following holds true of the common agricultural policy: we now have more countries, more priorities and less money. That therefore means that the CAP requires thorough reform and such reform requires starting from scratch. As food is the most important collective asset of the agricultural sector, food production must be ensured, especially with a view to food security over the coming decades.
In addition, we want good-quality food in Europe and we set great store by animal welfare and the environment. Yet our farmers are not always rewarded by the market for these contributions to the public good. Their global competitors do not have to contend with such requirements or, if they do, the requirements which they have to meet are much lower. We therefore need support where the market fails. The fact that the report calls for aid per hectare is a positive thing. This will counteract further intensification of agriculture and make the achievement of environmental targets a more realistic prospect. That is how we can reward our farmers.
(SK) We all know that the European Union's common agricultural policy is a very complex and sensitive issue. The continuing application of the so-called historical principle in respect of support for agriculture - even after the expansion of the EU - has brought considerable disproportion to European economic policy.
It is therefore necessary to introduce objectively fair criteria to the system of sharing out financial support for farmers as soon as possible, as this will create the right conditions for proper economic competition between farmers on the single European market.
The funding must be shared out properly and in a balanced way, so that farmers in all countries of the EU have the right to equal levels of support and may compete against each other fairly.
In my opinion, we should therefore support Amendment 6 of the submitted report, which will help to bring justice to the support mechanism for European agricultural production.
(DE) Mr President, ladies and gentlemen, agricultural policy needs a coherent framework. This must strengthen the EU as a whole, while also taking regional differences into account. The second factor is particularly important for my home country, Austria, when one considers specific environmental and investment programmes.
There are some enormous challenges facing agricultural policy. Estimates indicate that the world's population will grow to 9 billion people, while at the same time we find ourselves confronted with the effects of climate change, such as water shortages and drought. In order to resolve these problems, it is essential not only that the EU should cooperate more effectively internally, but also that it should operate in a coherent manner worldwide.
Mr President, today's discussion has been very encouraging from all sides of the House from an agricultural point of view. I particularly welcome the emphasis on encouraging young people into agriculture, which is absolutely vital; that there should be no renationalisation of the CAP; that the Commissioner said the two pillars should be maintained because without pillar one there will be no need for pillar two since it would be unprofitable to farm and therefore public goods would not be guaranteed; and, as Mrs Dodd said, we need to look at what we mean by 'fair', particularly taking into account varying costs and purchasing power right across the Union.
Also, Mr Lyon alone referred to the historical basis. I think it is very important for farmers right now that a clear signal be sent to them as to what is likely to happen, so that they will not be left to wild speculation, not knowing whether to buy or sell stock based on the historic model. I would therefore welcome a clear signal on that from the Commissioner as soon as possible.
(FR) Mr President, Commissioner, I too would like to thank and congratulate our fellow Member, Mr Lyon, for his excellent report, which represents a first positive step towards a recast of the CAP.
The objective with the new CAP is to have a major European agricultural, food, social and environmental policy, not a Europe that is all about the unbridled free market. We want the CAP to be more legitimate in terms of public resources pledged and accepted by the taxpayer, fairer in the distribution of European funds among the 27 Member States and among farmers, and more effective in the proper use of public money.
New public mechanisms for regulating agricultural production will have to be established to ensure the food security of consumers. We are in favour of a strong CAP that has the budget it needs to achieve its objectives. To this end, the Lyon report quite rightly underlines the emergence of new challenges that the CAP will face: in particular climate change, water management, renewable energies, biodiversity and soil erosion.
This report calls for a simpler, more responsible CAP that responds more effectively to the needs of European farmers, in the interests of consistency and of preserving ...
(The President cut off the speaker)
(IT) Mr President, ladies and gentlemen, the common agricultural policy (CAP) is essential and will continue to be so for a long time yet, not least where employment is concerned. In Europe agricultural employment has fallen by 25% in less than 10 years, with the loss of almost 4 million jobs. If we want to solve the pressing unemployment issue, we cannot allow the CAP to drift and we must invest in it by guaranteeing adequate resources that lead to lasting growth. Therefore, the new CAP will have to guarantee at least the same level of funding as in the past.
However, Commissioner, Parliament's request to you today is not to guarantee the same level of funding, but to increase it. The ultimate, non-negotiable requirement is for the funding that exists today to be matched, but the request is to increase - to increase substantially - the funding for agriculture. The Lyon report contains some highly positive elements, measures to curb price volatility, to support the sector, to guarantee farmers a fair income and to guarantee the current ...
(The President cut off the speaker)
(PT) Mr President, we also advocate a strong common agricultural policy, aimed not only at farmers but also at the more than 500 million citizens of Europe, which is equipped with an ambitious budget capable of addressing the growing challenges that we face and, above all, which is in operation in all the European regions. Ensuring that this comes about is crucial to the Azores, where agriculture is an irreplaceable pillar of the sustainable development model.
This new CAP should abandon historical criteria for allocating funds, as this has been greatly detrimental to Portugal and Portuguese farmers. The new CAP should take account of the specific character of agriculture, providing a set of tools for market regulation and risk management, capable of ensuring proper market functioning and stability of agricultural production.
The CAP post-2013 should enhance the competitiveness of the European agricultural model, ensuring the proper distribution of value on the domestic market, generated by relations established along the food chain, and opening external markets ...
(The President cut off the speaker)
I have two requests to speak in relation to observance of the Rules of Procedure. Mrs McGuinness has the floor first.
Mr President, just a point of order; I know other colleagues will share my concern about 'catch the eye' and you are all-powerful in this regard, but Members who are on the Agricultural Committee, who have actually worked on this dossier for a long time and who were at this debate at its very inception, in my view, deserve to have their considered opinions heard, and I could not catch your eye because you would not look at me, although I caught six other eyes around you, Mr President. Could I ask, while I have the floor, the Commission to comment on the possibility of less-favoured areas moving to pillar one? I will put in a written statement on this issue. I hope you support my point, colleagues.
Mrs McGuinness, I assure you that I have been looking at you nearly the entire time, and that I have seen you asking for the floor.
However, the problem is that this item is not structured like that: in other words, it is not structured so as to give priority to members of the corresponding committee, but is structured so as to give priority to those Members who 'catch the eye' of the President before anybody else. Those are the Rules of Procedure. Moreover, it is stipulated that five shall speak, although we have given 10 the floor.
This is a very important issue. The time for the groups was shared between Members so that everyone could have a minute, but almost nobody has spoken for less than a minute and a half, and so there is no way of responding positively, as we would all like, to anyone who wishes to contribute outside the time allocated to their corresponding groups.
Now Mr Obermayr has the floor, also in relation to observance of the Rules of Procedure.
(DE) Mr President, I assume you were referring to me. I would like to pick up on what the previous speaker said. Of course I would like to thank you for your generosity in allowing ten speakers rather than five. We understand your time constraints, naturally, but I hope you will understand us too. This is a very important issue. There are parts of Europe that are operating under a considerable burden and that are under extreme threat. Naturally this is also true beyond the work of the committees.
Secondly, you indicated that the problem regarding the 'catch the eye' procedure has not been resolved. We would ask that this issue be resolved as soon as possible, because I do not know if we should start forming a queue the day before, or make a submission three days in advance and then spend the night here so that we might finally get a chance to speak. It is also important, if only 10 speakers are to be heard, that we should be told who the 10 are.
It would be helpful and fair to put the appropriate structures in place as soon as possible. That way, you will experience less stress and will be all the more popular if you can allow more people to speak. We will also be happy to have a solution that is fair to us. I beg your indulgence and thank you again for your understanding.
You are absolutely right. This idea of 'catching the eye' of the President is clearly entirely subjective, as the President has an eye, but he does not have a wide and multi-faceted eye like a reptile's, meaning that those who catch his eye are those who catch his eye; the secretarial staff can help a great deal with this. Nevertheless, you are right: this is an issue that has not been handled in a reasonable manner - I understand this - by the Parliamentary Bureau.
For example, what Mrs McGuinness says, that members of the corresponding committee should have priority, seems entirely reasonable to me, but provision has not been made for that. The only provision made is that it is the President who runs the debate as he sees fit, which clearly puts the President in extremely complicated positions.
Furthermore, the Members themselves do not follow the Rules of Procedure, as the blue card is not to be used for asking to speak during 'catch the eye'. The blue card is to be used for interrupting the speaker who is speaking at that moment, in order to ask him or her a 30-second question. However, there are Members here who are constantly getting the blue card out.
We will have to have a short course for Members to learn that the blue card has a specific use, and that in order to ask to speak during 'catch the eye', one has to raise one's hand, raise one's white card, or use some other mechanism rather than the blue card.
However, I do not wish to prolong the debate. We have fallen quite far behind, and there could have been two or three contributions during the time that we have spent on this issue.
Member of the Commission. - (FR) Mr President, I am not sure if many questions have been asked. I certainly noticed that some principles have been affirmed, which, as we have seen, were well reflected in the report.
In any case, the main thing I have taken from this debate is that we need a common agricultural policy, an agricultural policy that must be a Community policy, and that we also need a budget which must be commensurate with the objectives that we set for agriculture. I therefore feel that we need a realistic budget. In my opinion a realistic budget is a budget that is in keeping with the objectives set for the common agricultural policy.
What we notice is that we are demanding more and more of our farmers. Of course we are also demanding that the resources provided are used more effectively and accounted for in a clearer way. Incidentally, I see that my colleague, Mr Lewandowski, the Commissioner for Budgets, is here; perhaps he has come specifically to confirm to us that the CAP will have a budget commensurate with the objectives that we set it.
I have also taken away the fact that, if agriculture - the common agricultural policy - is to achieve the objectives that we set it, we must take into account all the differences between all the types of agriculture that exist in the European Union. We must take this diversity into account so that, in the regions where it expresses itself, these different types of agriculture can help achieve objectives not just regarding market supply, production and security of market supply, but also a move towards better recognition of the environment, the management of natural resources, and economic development capacities in rural areas. We must reflect on how agriculture and the agri-food sector can contribute to this.
I also took on board the fact that all of these thoughts on the future of the common agricultural policy must also help encourage young people, must give prospects to young people who want to become established, who want to invest in agriculture, so that agricultural activity is also an activity of the future and so that we can achieve our objectives.
I also want to send out a clear message and to answer Mr Kelly's question about direct aid. I do not think there is any doubt that, if we are to have fairer agriculture and a more transparent and more effective common agricultural policy, we must define clear criteria for the distribution of this direct aid in line with the objectives that we are going to set. Therefore, in my opinion, historic references do not constitute fair, transparent or objective criteria. We need to replace these historic references with much clearer objectives, which will create a certain amount of fairness and enable the agricultural diversity that exists in the European Union to be better taken into account. That will give the Member States and regions the means to get a better return out of the resources they have.
To conclude, I would like to reaffirm that we need a common agricultural policy for Europe. We need a common agricultural policy for the entire European Union and, of course, a common agricultural policy which does not prevent the other regions of the world from developing their own agriculture.
rapporteur. - Mr President, could I first of all just touch on some of the key themes that colleagues have raised during this debate. A new strategic importance for food production and the CAP: absolutely. Two pillars: absolutely, I agree with that. Food production at the heart of the CAP: yes, that is absolutely what the CAP is about. The rest are all add-ons to ensure that we have a profitable farming sector to be able to deliver the environmental benefits, to tackle climate change and all the other things we set out in the report.
A strong budget: yes, absolutely; fair to old and new Member States: so many Members raised that as an issue, and it is an issue we need to address. It needs to be objective and transparent as to how money is allocated between Member States. They need to meet the challenges of the Europe 2020 strategy. It is absolutely essential that farming and the CAP are seen as part of the solution to meeting these objectives, and not part of the problem.
I would like to pay tribute to Michel Dantin, Mr Häusling, Mr Olejniczak and Jim Nicholson, my shadow rapporteurs. We had tremendous cooperation in bringing together what I believe is a very strong report that sets out a clear vision of where this Parliament wants to see the CAP head after 2013. I would say that it puts this Parliament in a very powerful position when it comes to dealing and negotiating with the Commission and with the Farm Council. I would say to you, Commissioner, come alongside us and we can make sure that we deliver that vision together.
(Applause)
The debate is closed.
The vote will take place today, Thursday 8 July 2010, at 12.00.
I would like to apologise once again to those Members who we have not been able to allow to speak. As Mrs McGuinness says, they may present their contribution in writing.
I will be putting this issue to the Bureau, as it is one that needs clarifying. I will also be proposing to the Bureau - and I hope that you will all support this - that permission to speak during 'catch the eye' proceedings should not be granted to Members who are not present when the debate begins, when the rapporteur presents his or her report, or when the Commissioner takes the floor. We have a situation where Members have been indignant that they were not allowed to speak, but have not stayed to hear either the Commissioner or the rapporteur explain and set out the conclusions. An effort needs to be made towards rigour, but it needs to be made by all of us.
Written statements (Rule 149)
The common agricultural policy (CAP) is one of the European Union's most important policies, when we consider that agricultural expenditure accounts for around 43% of the EU budget. Under Article 33 of the Treaty establishing the European Community, the objectives of the CAP are to guarantee reasonable prices for European consumers and a fair standard of living for farmers.
The recent economic and financial crisis resulted in an average 12.2% reduction in farmers' incomes between 2008 and 2009, stricter conditions on accessing credit and an increase in the unemployment rate in rural areas. The volatility of the prices of products on the agricultural markets has sharply increased and this increase is expected to continue. I therefore believe that provision should be made in the future CAP for a minimum safety net so that market price uncertainty can be managed and rapid, effective solutions provided for economic crises in the sector.
The Food and Agriculture Organisation estimates that, by 2050, the world population will increase from the current 6 billion to 9 billion, and that doubling the demand for food will require an associated increase in global food production. Therefore, food security will be the main challenge for future agriculture, and the onus will be on the Union to continue to guarantee it for the sake of European citizens.
Adapting the CAP to the new social and economic realities is a necessary step. We actually need to answer some key questions to be able to do this. I totally concur with the need to guarantee security of food supply. However, to what point do we want to be independent and how willing are we to pay more for this?
Until now, the CAP has kept prices high for foods which are cheaper in other countries. The EU cannot promote free trade while protecting its own agricultural market. Solutions need to be found which will allow the EU to enforce proper global quality standards so that the discrepancy between prices for agricultural products in the various countries can be narrowed.
However, I am concerned most about the impact which the CAP reforms have had on farmers. Decoupling payments has only succeeded in channelling direct payments to the major land owners, who are definitely not farmers. Decoupling is necessary to avoid overproduction. However, I call on the Commission to put forward some fairer criteria so that farmers can be the real beneficiaries of the CAP. We need incentives for farmers, especially to encourage young people to move to rural areas. However, this is not going to happen while maintaining the current direct payments system, which is ridiculous.
in writing. - The common agricultural policy (CAP) has the potential to offer solutions to many of the problems currently affecting European farms, and this is obvious in no EU Member State more than in Ireland, where there is an equal commitment to both secure a fair and full CAP agreement and to move forward by implementing the changes necessary in 21st century farming. However, in order to secure the trust and commitment of Europe's agricultural community, the new CAP needs to offer stability to farmers and a fair price, as is currently provided, for the goods which they produce. In return, European citizens will receive not just reliable, high-quality goods which are guaranteed to have been farmed to the EU's high standards of practice, but will also benefit from the societal and cultural implications of the CAP, such as those contained in Pillar II. Above all, the EU needs to retain the trust of European farmers. The agricultural community is aware that change is on the way with this new agreement, and is currently poised to embrace it. In order to take advantage of this positive relationship, the institutions of the EU must ensure an agreement that is modern while being full and fair for all.
Europe will still need an effective and common agricultural policy after 2013. This is why the EU's agricultural budget should at least be maintained at the current level.
Europe has a particular responsibility to guarantee food safety in the world. This is because it is in Europe that the safest food can be produced under the most stringent environmental protection standards. Therefore, the main task of the CAP is to preserve the agricultural production capacity of the European Union.
It is therefore vital to ensure that direct payments do not decrease.
In the case of the rural development support under the second pillar, it must be ensured that they are used primarily for agricultural purposes.
Farmers should be protected from the extreme fluctuations in intervention prices that have been common over the past few years. We need market intervention tools and, in certain sectors, such as wine and milk, measures are needed to limit supply. These would reduce farmers' losses arising from price fluctuations.
The European food trade is much more concentrated than the food processing industry or agricultural production. Very often, hundreds of farmers are competing with a large hypermarket chain, and their bargaining position is much worse. This is why we must help improve cooperation between farmers. However, this requires an exemption from the stringent EU competition rules in agriculture.
Third country imports should be subjected to the same stringent environmental protection, food safety, animal welfare and other regulations as European farmers.
Mr Lyon's own-initiative report involves Parliament at an early stage in the debate regarding the future of the CAP. I would like to thank all those involved for the work they have done. Forward-looking targets have been formulated for the entire Community.
For me there are three elementary points to be considered if we are to continue to secure comprehensive and sustainable agricultural development throughout Europe. 1. It is vital that we ensure that the CAP is adequately funded post 2013 and that we produce an appropriate budget.
2. The tried-and-tested two-pillar structure must be retained with a strong first pillar and an equally strong second pillar. The only way that we can maintain the European agricultural model is to ensure the production of our food to the highest standards in the first pillar and, in the second pillar, to provide good prospects for the development of rural areas, and job creation and infrastructure for farmers and non-farmers, male and female and, in particular, for young people.
3. The major fluctuations in the liberalised markets and the effects of climate change continue to necessitate a safety net. New objectives have arisen for us in terms of market orientation, product safety, animal protection and the need for environmental protection and biodiversity as a result of climate change. In the face of these challenges, good agricultural policy is the best policy for the future and is in the interests of all our citizens.
in writing. - (LV) This resolution involves a transition from area as the historical basis for determining direct support payments in the next financial planning period. We thus provide for the possibility of a transitional period. Such a period is essential, but a full seven years would be an excessively long transitional period. Dragging our feet in implementing the new method could negatively impact the attainment of an important objective of the CAP reform - support that is targeted, fair, balanced, simple and transparent. One argument in favour of preserving the CAP budget at its 2013 level is the justified expectations of the new Member States that CAP support will in their case be comparable with that provided to the older Member States. I am convinced that the CAP can be powerful and truly common only if it is intended to secure fair competition between all European farmers. Undistorted competition in Europe is also a precondition for the competitiveness of European farmers in world markets. I should like to highlight the political will expressed in the resolution to strengthen the position of primary producers in the food supply chain, so that primary producers' organisations can become more effective and so that they can talk to large retailers and processing businesses on equal terms. I hope that the rural development element in the CAP will be consolidated and that the main focus of attention in rural development strategy will be on rural communities, environmental improvement, the modernisation and restructuring of agriculture, the strengthening of cohesion, an improvement in the sale of produce and competitiveness, job preservation and creation in rural areas, and on climate change, renewable energy and biodiversity.
The future of the common agricultural policy after 2013 is extremely important for us. Many important things depend on the CAP - the structure of the European Union budget and the future of agriculture, farmers and rural areas. The entire European Parliament needs to be aware of the CAP's significance for the future of the EU. What is crucial is, of course, the matter of direct payments, as is the need to eliminate disparities between them in different countries. Today, differences between the level of payments in different Member States are too great. This undermines the sense of solidarity, equality and community. What farmers need most of all is stable incomes, both now and in the longer term. Without this it is very difficult to modernise farms, and it will be difficult to maintain the beneficial influence of agriculture on the natural and cultural environment. Therefore, let us endeavour to help ensure that future changes in the common agricultural policy lead to stable incomes for European farmers. Thank you very much.
in writing. - I welcome this report which is the first step in examining the shape and nature of the common agricultural policy (CAP) post 2013. This report reaffirms that there will be a CAP post 2013, that it should remain a common policy and that its budget should be at least maintained at current levels. The report is firm on keeping the policy an EU one, rejecting attempts to re-nationalise it. Farmers should take heart that this Parliament understands their concerns. The CAP post 2013 should support active producers and reward them for the food they produce and the many public goods they provide to society - including high animal welfare and environmental standards. Market support measures will be essential in providing adequate safety nets against extreme market volatility which is likely to be a feature of the market in the future. Only seven per cent of the EU's farmers are under 35 years of age - this is a stark reminder that we need to ensure that the conditions exist to keep young people farming. It is essential that there should be a strong focus on young generations in the CAP post 2013 so to provide for the development of agriculture in an innovative and efficient way.
To begin with I want to thank my colleague Mr Lyon for drafting a very balanced report. I believe that this has already allowed us to create a good basis for discussion for the near future. Changing agricultural policy is perhaps one of the biggest tasks of this plenary session. It is true that we will only begin to taste the fruit of these laws much later, perhaps ten years later. Although the most important task of agriculture is to provide food, the importance of agriculture to the public interest is increasingly recognised, whether this manifests itself in social policy, environment or culture. A relatively small part of the population actually feeds 100% of the people, uses land economically and looks after the social balance of rural areas throughout the European Union. The report is a good basis for further discussions. Thank you for your attention.
in writing. - (DE) I thank the rapporteur. Many ideas from my group have been worked into the report before us, and now we have a very good result.
Our primary goal must be to ensure high-quality food production in Europe.
In the discussion on the organisation of agrarian reform, there was frequent talk of compensation of public goods. In my opinion, this debate goes in the right direction.
Only if the citizens of the EU are convinced that efforts are really being made and money is not simply being paid out across the board will the common agricultural policy get the recognition that it deserves.
The development of rural areas plays an ever greater role. In order to prevent the obliteration and desertification of our agriculture, we must develop further instruments that will stop the rural exodus.
Active rural areas are an attractive living environment not just for farmers, but also for people who do not want to live in cities.
We should approve the report as it stands with a large majority in plenary in order to send a clear outward signal.
When the European integration process started, the common agricultural policy not only secured food supply for the population, it also laid the foundation for a modern European agriculture and other specific policies. However, the European Union recently gained 12 new Member States. This means that the EU acquired a new agricultural population of 7 million people in addition to the 6 million it had before 2004. In addition, following the accession of the new Member States, the EU's agricultural land of 130 million hectares increased by 40% to 185 million. At the time of accession, new Member States anticipated that, in time, their farmers would receive the same level of support from the CAP as farmers in the old Member States. However, this can only be achieved if the resources dedicated to agricultural policy are not reduced after 2013. The EU must take into consideration the different situations and needs of Member States, as European agriculture will only promote the interests of Member States, farmers and citizens alike if resources are not distributed unfairly due to differences in modernisation levels.
The common agricultural policy requires fundamental and bold reform which takes into account the particular situation of new Member States. Maintaining the CAP is only reasonable in the eyes of European taxpayers and defensible at negotiations with ministries of finance if we can show that in addition to European food safety, agriculture can also provide social and environmental public goods for society. I believe that only a major reform can save the common agricultural policy. The agricultural investments of new Member States should be supported with subsidised benefits, otherwise European agriculture will operate at two, or, taking into account the situation in Romania and Bulgaria, three different rates of development. This will further increase the gap between the EU15 and the 12 new Member States. The achievement of 'green' agriculture in Europe and the production of environmental public goods require new investments, especially in the new Member States. Farmers should not be punished, but given financial incentives to help them purchase machines that allow environmentally and soil-friendly cultivation, gene pool replacement for cultivated species and investments to protect the environment and water purity.
In reforming the CAP, we must not forget the principles of integration, solidarity and community. Direct payments significantly affect the security of food supplies. Not only do they help stabilise farmers' incomes, but they also compensate for the costs of having to comply with the ever greater requirements being imposed on agriculture. If we do not eliminate the disparities in the level of direct support, this instrument - the main financial instrument of the CAP - will continue to divide the European Union into old and new Member States. Departure from the historical criteria of distribution would not only be a symbolic gesture of fuller integration, but would also contribute to ensuring equal conditions of competition in a single Community market. Furthermore, it is essential that rural development strategy continue to be a key element of the CAP, supporting economic and social development in a broad sense. A fundamental role is being played, here, by continued restructuring and modernisation of farms as well as by the many innovations intended to increase efficiency and improve competitiveness in an enlarged Union. A strong second pillar is an opportunity to help young farmers make a start in agriculture as well as to improve quality of life, activate society and improve the situation of women in rural areas.